Bok, J.,
dissenting. — The auditing judge has found that the accountants have rendered no unusual or extraordinary services in this estate. The majority opinion of the court confirms this finding. In view of the fact that the principal of this estate is almost a half million dollars and the fiduciaries are claiming and have been allowed five percent commissions on income, I agree with the conclusion of the auditing judge that three percent commission on the principal of the estate is adequate compensation : See Gardner’s Estate, 323 Pa. 229 (1936).
I would therefore dismiss the exceptions of the accountants with respect to the question of commissions. In all other respects I concur with the majority opinion.
Judge Klein concurs in this dissent.